EXHIBIT 99.1 Press Release EMCORE Corporation Announces Preliminary Unaudited Results for its Third Quarter Ended June 30, · 3rd quarter revenue increased 70% year-over-year and 34% over prior quarter to $75.5 million · Fiber Optics segment business achieved positive earnings net of non-recurring acquisition-related expenses · 3rd quarter pro forma EPS, net of non-recurring charges and stock-based compensation expense, was ($0.04) per share ALBUQUERQUE, New Mexico, August 7, 2008 – EMCORE Corporation (Nasdaq: EMKR – News), a leading provider of compound semiconductor–based components and subsystems for the broadband, fiber optic, satellite, and terrestrial solar power markets, today announced preliminary unaudited financial results for its third quarter ended June 30, 2008. Consolidated revenue for the quarter ended June 30, 2008 totaled $75.5 million. This represents an increase in revenue of approximately 70% when compared $44.4 million of revenue as reported in the same period last year.Quarterly revenue increased 34% sequentially when to compared to the immediate prior quarter.Consolidated revenue for the nine months ended June 30, 2008 totaled $178.7 million, which represents an increase of 46% when compared to $122.6 million of revenue as reported in the same period last year.Both of the Company’s operating segments experienced increases in quarterly revenue when compared to the prior year and the prior quarter. For the three months ended June 30, 2008, revenue from the Company’s Fiber Optics segment increased by $26.0 million, or 94%, to $53.6 million from $27.6 million, as reported in the same period last year.For the nine months ended June 30, 2008, Fiber Optics revenue increased by $46.0 million, or 58%, to $125.2 million from $79.2 million, as reported in the same period last year.
